ON CONSIDERATION PURSUANT TO REMAND
PER CURIAM.
We revisit this cause upon remand from the Florida Supreme Court. Silva v. Hernandez, 612 So.2d 1377 (Fla.1993). Pursuant to the court’s directive, we have considered Silva’s affidavit as timely filed. The record demonstrates that Hernandez has failed to rebut Silva’s legally sufficient affirmative defense: genuine issues of material fact remain unresolved. Duke v. Reed, 396 So.2d 1218 (Fla. 3d DCA 1981). See Haven Fed. Sav. & Loan Ass’n v. Kirian, 579 So.2d 730, 733 (Fla.1991). Accordingly, the trial court erred in entering summary judgment. We, therefore, reverse the summary judgment and remand for further proceedings.
Reversed and remanded.